DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hower, Jr. et al. (US 5,467,182).
Regarding claim 1, Hower, Jr. et al teaches a recording device comprising: 
a recording head (recording unit in fig.1 including 38, 10, A, B) configured to perform recording on a medium (sheet 48); 
at least one medium storage (54,55 fig.1) configured to store the medium to be recoded, the medium storage positioned vertically below the recording head; 
a supply path (“S Path” in the figure below, fig.1) comprising a first curved supply path (“1st Curve” in the figure below, fig.1) curved so as to be convex upward and transporting the medium fed out of the medium storage in a direction including a component in a direction opposite to a direction in which the medium is fed out of the medium storage (54.55) via the first curved supply path (fig.1); and 
a reversing path (“R Path” in the figure below, fig.1) comprising a second curved path (“2nd curve” in the figure below, fig.1) curved so as to be convex downward and transporting the recorded medium into a direction including a vertically upward component via second curved path from a direction including a vertically downward component (fig.1); wherein 

at least part of the first curved path (“1st Curve” in the figure below, fig.1) and at least part of the second curved path (“2nd Curve” in the figure below, fig.1) overlap when viewed horizontally (fig.1).

    PNG
    media_image1.png
    759
    973
    media_image1.png
    Greyscale


Regarding claim 2, Hower, Jr. et al further teaches wherein a lower end of the second curved path (“2nd Curve” in the figure above, fig.1) in the vertical direction is vertically below an upper end of the first curved path (“1st Curve” in the figure above, fig.1) in the vertical direction.

Regarding claim 3, Hower, Jr. et al further teaches further comprising: 
st t roller” in the figure below, fig.1) configured to transport the medium, the first transport roller being disposed upstream of the upper end of the first curved path (“1st Curve” in the figure above, fig.1); and 
a second transport roller (“2nd t roller” in the figure above, fig.1) configured to transport the medium, the second transport roller being disposed downstream of the upper end of the first curved path (“1st Curve” in the figure above, fig.1); wherein 
the supply path (“S Path” in the figure above, fig.1) and the reversing path (“R Path” in the figure above, fig.1) join together between the first transport roller (“1st t roller”) and the second transport roller (“2nd t roller”).

    PNG
    media_image2.png
    759
    969
    media_image2.png
    Greyscale

Regarding claim 4, Hower, Jr. et al further teaches further comprising a plurality of transport roller pairs (for instance the rollers of 125, 62, 70, 102, and rollers between 70 and 102 in figs.1, 2) configured to transport the medium, the plurality of transport roller pairs being disposed downstream of a position (for instance position near 57), on the second curved path, at which the supply path (“S Path” in the figure above, fig.1) and the reversing path (“R Path” in the figure above, fig.1) join together.

Regarding claim 5, Hower, Jr. et al further teaches further comprising two transport roller pairs (for instance the rollers of 125, 62, 70, 102, and rollers between 70 and 102 in figs.1, 2) configured to transport the medium, the two transport roller pairs being disposed downstream of the position (for instance position near 57), on the second curved path, at which the supply path (“S Path” in the figure above, fig.1) and the reversing path (“R Path” in the figure above, fig.1) join together.

Regarding claim 6, Hower, Jr. et al further teaches wherein a curvature of the second curved path (“2nd Curve” in the figure above, fig.1) is larger than a curvature of the first curved path (“1st Curve” in the figure above, fig.1).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 9,566,806).
Regarding claim 1, Taguchi et al teaches a recording device comprising: 
a recording head (7 figs.1) configured to perform recording on a medium (1); 

a supply path (“S Path” in the figure below, fig.1) comprising a first curved supply path (“1st Curve” in the figure below, fig.1) curved so as to be convex upward and transporting the medium fed out of the medium storage in a direction including a component in a direction opposite to a direction in which the medium is fed out of the medium storage (11) via the first curved supply path (fig.1); and 
a reversing path (“R Path” in the figure below, fig.1) comprising a second curved path (“2nd curve” in the figure below, fig.1) curved so as to be convex downward and transporting the recorded medium into a direction including a vertically upward component via second curved path from a direction including a vertically downward component (fig.1); wherein 
the supply path (“S Path”) joins the reversing path (“R Path”) (supply path and reversing path joins starting in the vicinity of 26 and 4, fig.1), and 
at least part of the first curved path (“1st Curve” in the figure below, fig.1) and at least part of the second curved path (“2nd Curve” in the figure below, fig.1) overlap when viewed horizontally (fig.1).

    PNG
    media_image3.png
    330
    553
    media_image3.png
    Greyscale

Regarding claim 2, Taguchi et al further teaches wherein a lower end of the second curved path (“2nd Curve” in the figure above, fig.1) in the vertical direction is vertically below an upper end of the first curved path (“1st Curve” in the figure above, fig.1) in the vertical direction.

Regarding claim 3, Taguchi et al further teaches further comprising: 
a first transport roller (rollers 3,4 fig.1) configured to transport the medium, the first transport roller being disposed upstream of the upper end of the first curved path (“1st Curve” in the figure above, fig.1); and 
a second transport roller (rollers 5,6 fig.1) configured to transport the medium, the second transport roller being disposed downstream of the upper end of the first curved path (“1st Curve” in the figure above, fig.1); wherein 
the supply path (“S Path” in the figure above, fig.1) and the reversing path (“R Path” in the figure above, fig.1) join together between the first transport roller (3,4) and the second transport roller (5,6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hower, Jr. et al. (US 5,467,182) in view of Ohashi et al. (US 2018/0236791).
Regarding claim 12, Hower, Jr. et al teaches substantially the claimed recording device including a transport path (path between 58 and 10 in fig.1) that passes through a position at which the transport path faces the recording head (recording unit in fig.1 including 38, 10, A, B).
Hower, Jr. et al does not teach wherein the recording head and the transport path forming an angle with respect to the horizontal direction and vertical direction to transport the medium upward.
Ohashi et al teaches recording device including arranging of the recording head (8) and the transport path (path through rollers 7 under ejection surface 8a of head 8 in fig.3,4) forming an angle with respect to the horizontal direction (X) and vertical direction (Z) to transport the medium upward (figs.3-5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the recording device of Hower, Jr. et al as such based on the teachings of Ohashi et al for instance to provide a more compact recording device.  

Regarding claim 13, Hower, Jr. et al as modified by Ohashi et al further teaches wherein there is a match between a horizontal position of the second curved path (“2nd Curve” in the figure above, fig.1 of Hower, Jr. et al; curved path where paper S is passing in fig.6B of Ohashi et al) and a horizontal position of an ejection position from which to eject the medium to an ejection tray (fig.1 of Hower, Jr. et al; figs.3-6 of Ohashi et al).

Regarding claim 14, Hower, Jr. et al as modified by Ohashi et al further teaches wherein the second curved path (“2nd Curve” in the figure above, fig.1 of Hower, Jr. et al; curved path where paper S is passing in fig.6B of Ohashi et al) is provided toward both horizontal sides of the horizontal position of the ejection position (fig.1 of Hower, Jr. et al; figs.3-6 of Ohashi et al).

Allowable Subject Matter
Claims 7-11, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853